Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1 and 10.  Case in point, prior art Choi teaches a display substrate (fig. 2: 100) having a display area (fig. 2: display area, DA), an opening area (fig. 2 and 4: MH) being provided in the display 25FP200175US-PCT area, wherein the display substrate comprises: a base substrate (fig. 4: 11); at least one isolation structure (fig. 4: BR)  provided on the base substrate and surrounding the opening area (please see fig. 4), wherein the isolation structure comprises a first side wall away from the opening area (please see fig. 4 which shows cavity BH having multiple side walls), the 5first side wall comprises a first side away from the base substrate and a second side close to the base substrate (please see fig. 4 which shows cavity BH having multiple side walls), the first side is further away from the opening area than the second side in a direction parallel to the base substrate (please see fig. 4 which shows side surfaces being parallel to the 11); and a first filling structure (please see fig. 4 which shows 34 filling BR) provided on a side of the first side wall away from the opening area.  However, prior art fails to teach “…the filling structure comprises a second side wall close to the first side wall and a third 10side wall away from the first side wall, the second side wall conforms to a shape of the first side wall, the third side wall comprises a third side away from the base substrate and a fourth side close to the base substrate, the third side is closer to the opening area than the fourth side in the a direction parallel to the base substrate.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CALEB E HENRY/Primary Examiner, Art Unit 2894